Allow me at the outset to extend to Mr. Mogens Lykketoft my warm congratulations on his election to the high office of President of the General Assembly at its seventieth session. He assumes this office at an historic moment when the United Nations has just adopted an ambitious agenda for the future of humankind. The task ahead needs all hands on deck and he can count on our cooperation and support during his presidency.
I wish to commend Mr. Sam Kutesa, a distinguished son of Africa, for the dynamism with which he steered this body over the past year. We particularly appreciated his leadership in promoting inclusive dialogue and seeking consensus on the many sensitive issues that he presided over during his tenure of office.
The theme of this session — “The United Nations at 70: the road ahead for peace, security and human rights” — aptly complements the deliberations of the Summit meeting on the post-2015 development agenda. It is our expectation that the United Nations will draw from its seven decades of experiences to give birth to a new era of peace, equality and justice, a new era that recognizes and fosters the commonality of our common fate through renewed international cooperation and solidarity. The African Union welcomes the priorities the President has proposed, for they go in tandem with our own development plan, the Agenda 2063, which recognizes the intrinsic and inextricable linkages between peace, security, development and the full realization of human rights.
The African Union Constitutive Act recognizes that while peace and security are imperative for our progress, conflict is a major impediment to the socio- economic advancement and integration of the continent. Consequently, the Common African Position on the post-2015 development agenda designates peace and security as one of its six key pillars. It is a top priority for us.
The prevalence of peace not only creates conditions conducive to development, but also ensures that the maximum possible resources can be dedicated to development programmes and projects. We welcome and encourage the continued cooperation between the
United Nations and the African Union, principally through the latter’s Peace and Security Council, in advancing peace and security in Africa.
In January, the leaders of the African Union adopted Agenda 2063 as our continent’s plan to accelerate deepened economic integration of our countries and regions. Its main objective is to improve the well- being of the continent’s citizenry through sustained and balanced economic growth. At the African Union Summit in Pretoria, South Africa, in June this year we agreed on the Agenda’s first 10-year development plan.
During these initial 10 years, the flagship programmes will include the creation of a continental free-trade area, an African centre for disease control, a pan-Africa university of science and technology to develop skills for the value addition and beneficiation of the continent’s vast mineral resources, a single aviation market, a high-speed train, and a pan-African e-network.
The successful implementation of Agenda 2063 calls not just for the commitment of African stakeholders but also for the support and engagement of partners beyond the borders of our continent. Africa is not looking for handouts. Rather it is looking for partners in massive infrastructure development, in creating and exploiting the value chains from its God-given natural resources, and in improving the quality of life of the continent’s citizens. The entire world stands to benefit more from an economically empowered African continent than from one emasculated by deprivation and with an over- dependence on others.
Adaptation to change is the most crucial ingredient for the vibrancy and effectiveness of any organization, including the United Nations. While the world has drastically changed since 1945, the United Nations, and indeed the global governance architecture, remains mired in a long bygone era. This archaic hierarchy among nations threatens to erode the confidence and support that the United Nations commands among the majority, but disadvantaged, of its membership. We are disappointed that we have lost the opportunity of this anniversary to address this burning issue of Security Council reform in a manner that satisfies the just demands and expectations of the majority among us.
I wish to reiterate our strong attachment to Africa’s common position on Security Council reform contained in the Ezulwini Consensus and the Sirte Declaration. I call on all genuine friends of Africa and all those
who value justice, fairness and democracy to support Africa’s just and reasonable proposals.
We equally call for the revitalization of the General Assembly, the sole universally representative and democratic organ of the United Nations, so that it can effectively carry out its Charter-mandated responsibilities. Accordingly, we fully support the call for inclusivity and transparency in selecting our Organization’s Secretary-General by ensuring that the General Assembly plays a more significant role in that process. After all, the Secretary-General is at the service of all the Member States, and not only that of an exclusive, privileged few.
Respecting and upholding human rights is the obligation of all States and is enshrined in the United Nations Charter. Nowhere does the Charter arrogate the right to some to sit in judgement over others in carrying out this universal obligation. In that regard, we reject the politicization of this important issue and the application of double standards to victimize those who dare think and act independently of the self-anointed prefects of our time. We equally reject attempts to prescribe new rights that are contrary to our values, norms, traditions and beliefs. We are not gays. Cooperation and respect for each other will advance the cause of human rights worldwide; confrontation, vilification and double standards will not.
Self-determination and independence are intrinsic and fundamental rights that should be enjoyed by all peoples everywhere, without distinction. We are deeply concerned by the continued denial of this basic right to the Saharan people. We urge the United Nations to expeditiously finalize what must be done to conclude the decolonization of the Western Sahara.
In the Middle East, the suffering of the Palestinian people continues unabated. What does Mr. Obama say about that? We reiterate our unwavering support for the just cause of the Palestinian people. Do we agree, Mr. United States? We also reiterate that lasting peace in the Middle East can be achieved only through negotiations to achieve a two-State solution based on the pre-1967 borders. We are concerned at the increase in tensions in that region and urge the United Nations to assume its responsibility and bring an end to this senseless conflict.
The promotion of gender equality is critical for the realization of the post-2015 development agenda. The African Union has designated 2015 as the Year
of Women’s Empowerment and Development towards Agenda 2063 in order to mobilize our individual and collective actions around this key issue. Gender equality and women’s empowerment are central to the achievement of human development, progress and the elimination of the scourge of poverty and deprivation. We must continue to build upon the achievements that have been realized since the 1995 Fourth World Conference on Women and the Beijing Declaration and Platform for Action.
The growing list of phenomena that neither respect nor know any borders makes it imperative that we mobilize all mechanisms for cooperation to effectively overcome them. Terrorism and extremist violence, communicable diseases such as HIV and AIDS, tuberculosis, malaria, bird flu, and Ebola cannot be overcome single-handedly. The United Nations and its specialized agencies are the place and the mechanism for this indispensable and necessary cooperation.
For some months now, we have watched heartbreaking and harrowing scenes of desperate refugees seeking to enter Europe in search of safety and shelter from the ravages of conflict in their own homelands. We have also read of the tragedy and loss of life in the Mediterranean. The majority of the affected people are from Syria or from other countries devastated by conflict and instability, induced in great part by the destabilizing policies of external forces.
This tragic situation could have been avoided through respect for the independence of other countries and non-interference in their internal affairs. In the case of Libya, we are witnessing the results of abusing the authority of the Security Council and ignoring the opinion of regional organizations, in this instance the African Union, that are supposed to be the partners of the United Nations in the maintenance of international peace and security.
My country, Zimbabwe, is committed to a fair, just and effective United Nations in which multilateralism, inclusivity and transparency replace unilateralism, exclusion and back-room deals. The Charter of the United Nations is built on the bedrock of the sovereign equality and independence of its Members, without distinction as to their geographical size, economic might or any other endowments or qualifications. We are deeply attached to these principles and call on other Members of the United Nations to be similarly disposed. The United Nations was set up, among other purposes, to
 “develop friendly relations among nations”. Zimbabwe desires and is committed to nurturing friendly relations with other nations, but it cannot tolerate interference in its domestic affairs.
We invite other countries with which we may have differences of whatever nature — including the United States and the NATO Powers — to eschew threats, pressures and punitive actions in favour of reconciliation, friendship and dialogue. I therefore denounce in the strongest terms the illegal sanctions that are imposed on my country by the European Union and the United States of America and call for their immediate and unconditional removal. We do not know what wrong we have done to the United States. I would kindly ask it to leave us free and independent to do our own thing. Once more, I put on record that my country is desirous to live in harmony with all countries big and small. We have peace in Zimbabwe just now. We do not want war. We do not want interference. We do not want to hear of regime change at all.
The seventieth anniversary of our Organization has been marked by the adoption of a far-reaching Agenda that has the potential to drastically transform our world in all aspects. We are under no illusion about the challenges that lie ahead, but we are not discouraged, either. Humankind has, over the epochs, demonstrated an immense tenacity in overcoming inertia and resistance to change. Now is our time to leave our own positive mark on the history of human development and interaction. Posterity expects no less from us.